DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Current pending claims are the Claims 1-32.  Claims 21-32 are new.  Claims 1-20 were previously pending. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 26 APRIL 2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the previous Office Action, the Examiner has indicated that Claims 5-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-17 were previously objected to for minor grammatical errors.  Applicant has amended these claims and there are no longer any claim objections. 
In the previous Office Action, the Examiner had also previously indicated that the invention directed towards a cartridge comprising: a housing; a sample mixing compartment disposed within the housing, the sample mixing compartment comprising: an activation pouch, and a sample collection region; and a gas transporter tube having a first end and a second end, the tube being disposed within the housing adjacent to the sample mixing compartment, wherein the sample mixing compartment is partially defined by a moveable door of the housing, the moveable door providing access to the sample mixing compartment when the door is in an open position and preventing access to the sample mixing compartment when the door is in a closed position; and wherein the door is configured to release contents of the activation pouch upon movement from the open position to the closed position is not found or suggest in the prior art alone by a reference or a combination of references.  
While it is known in the art that cartridges exists in the art of detecting analytes, the  sample mixing compartment comprising: an activation pouch, and a sample collection region; and a gas transporter tube having a first end and a second end, the tube being disposed within the housing adjacent to the sample mixing compartment, wherein the sample mixing compartment is partially defined by a moveable door of the housing, the moveable door providing access to the sample mixing compartment when the door is in an open position and preventing access to the sample mixing compartment when the door is in a closed position is not found in the art.  
The closest prior art of record found by the Examiner is to GELMAN, US Publication No. 2016/0106946 A1, which teaches a cartridge, comprising: a housing, a porous solid matrix, a sample mixing compartment, however, all of the other limitations regarding the gas transporter tube with a moveable door is not found or suggested by the prior art.  While the text of GELMAN may include relevant text including a door and a gas with tube, it does not teach the structural limitations required by the overall cartridge.  
In addition, the reference to MACKA, Light-Emitting Diodes for Analytical Chemistry, Annu. Rev. Anal. Chem. 2014. 7:183–207, teaches a detection scheme for the multiwavelength LED array, Figure 6, which LEDs are focused on an end face of a lens (as required by instant Claim 18), however all of the limitations of the cartridge in instant Claim 1 are not found or suggested in this NPL.
The Examiner has updated the search and is unable to provide a rejection which fairly teaches or suggests the claimed invention.  
Claims 1-32 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JOHN P. ZIMMER on 02 MAY 2022.
The application has been amended as follows: 
In Claim 27, in the instance of ‘the level’ has been changed to ‘a level’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797